     Case 1:19-cv-01784-AWI-BAM Document 12 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT EMERSON FELIX,                                Case No. 1:19-cv-01784-AWI-BAM (PC)
12                        Plaintiff,                      ORDER CONFIRMING RECEIPT OF FILING
                                                          FEE
13            v.
                                                          (ECF No. 11)
14    CLENDENIN, et al.,
15                        Defendants.
16

17           Plaintiff Scott Emerson Felix (“Plaintiff”) is a civil detainee proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare

19   and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the meaning

20   of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

21           On March 5, 2020, the undersigned issued Findings and Recommendations that Plaintiff’s

22   second application to proceed in forma pauperis be denied on the basis that Plaintiff is able to

23   afford the costs of this action, and that Plaintiff be required to pay the $400.00 filing fee in full to

24   proceed with this action. (ECF No. 8.) Plaintiff filed objections on March 26, 2020. (ECF No.

25   9.) The assigned District Judge adopted the Findings and Recommendations in full on May 7,

26   2020 and ordered Plaintiff to pay the $400.00 filing fee in full within twenty-one days to proceed

27   with this action. (ECF No. 10.)

28   ///
                                                         1
     Case 1:19-cv-01784-AWI-BAM Document 12 Filed 05/27/20 Page 2 of 2

 1          On May 15, 2020, the Court received a $400.00 payment for this action (Receipt

 2   #CAE100045666). On May 21, 2020, Plaintiff filed a memorandum to the Court, dated May 8,

 3   2020, regarding the submission of his filing fee in this action. (ECF No. 11.) It appears that

 4   Plaintiff is alleging that he faced difficulties with the DSH-Coalinga Trust Office in sending the

 5   filing fee to the Court for this action, and that he is seeking confirmation that the Court received

 6   the payment. (Id.)

 7          By the instant order, the Court confirms for Plaintiff that the $400.00 filing fee was

 8   received in full on May 15, 2020, and Plaintiff will be permitted to proceed in this action. To the

 9   extent Plaintiff is attempting to raise new claims regarding any issues he alleges he faced in

10   sending payment to the Court, this action is not the appropriate forum for those claims. At this

11   time, there are no other pending deadlines in this action, and Plaintiff’s complaint will be

12   screened in due course.
     IT IS SO ORDERED.
13

14      Dated:     May 27, 2020                                /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
